Title: To George Washington from Edmund Randolph, 31 March 1794
From: Randolph, Edmund
To: Washington, George


          
            Sir
            Philadelphia March 31. 1794
          
          The laying of Mr Fauchet’s letters before congress came into my mind. But I did not observe upon it; because he has given no answer, whether a
            passport for the dispatches on board may not be sufficient, or how he would wish the
            business to be modified. When that comes, it will probably be time enough to consider,
            how far the President ought to be sending every application for relaxing the embargo to
            congress; and whether there is not something too strong in excepting by a new resolution
            a vessel, notoriously loaded with flour for France, from the
            operation of the embargo. I thought, that the liberal
            construction of the resolution would permit her to proceed. But as you have determined
            otherwise, I cannot see the propriety of making a special rule for her, or of the
            President being the vehicle to congress of such a proposition.
            Possibly Mr Fauchet may place the subject upon other ground. I speak only upon the case,
            as it now exists. I have the honor, sir, to be with the highest respect yr mo. ob.
            serv.
          
            Edm: Randolph
          
        